Order entered October 31, 1946, and decree entered March 28, 1945; and the order entered January 30, 1947, unanimously affirmed. No opinion. (No. 542.) While in our opinion the Surrogate had power to vacate the letters of administration issued to the public administrator at the time the application for that relief was made, we find that under the present circumstances it ivas within the proper exercise of his discretion to dismiss the application. Decree entered February 28,1947, unanimously affirmed. The decrees and orders are affirmed, with one bill of costs to the respondent payable out of the estate. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ. [See post, p. 894.]